Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of the Forum Funds.Such references appear in the UCM Floating NAV Fund’s Statement of Additional Information under the headings “Independent Registered Public Accounting Firm” and “Financial Statements.” /s/ BBD, LLP BBD, LLP Philadelphia, Pennsylvania March26, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of the Forum Funds.Such references appear in the UCM Floating NAV Fund’s Statement of Additional Information under the headings “Independent Registered Public Accounting Firm” and “Financial Statements.” /s/ BBD, LLP BBD, LLP Philadelphia, Pennsylvania March26, 2010
